Case 2:18-cv-02208-PKH Document 1 Filed 12/19/18 Page 1 of 3 Page|D #: 1

US DlSTRlCT COURT
WESTERN DIST ARKANSA§
FILED
DEC 1 9 20l8
DOUG ,
IN THE UNITED sTATEs DISTRICT CoURnsy LAS F' YOUNG’ C‘€rk
WESTERN DISTRICT OF ARKANSAS D=.vury Clerk
FORT SMlTH DIVISION

ERIC ALEXANDER PLAINTlFF
v. No. l § 990 §
COMMUNITY HEALTH SYSTEMS
PROFESSIONAL SERVICES CORPORATlON,
d/b/a SHARED SERVICES CENTER DEFENDANT

COMPLAINT
COMES NOW the Plaintiff, Eric Alexander, by and through his attorney, Bradley

Hull, and for his Complaint states and alleges as folloWs:

SUMMARY
l. This is an employment/civil rights action involving discrimination on the basis
of the Plaintifl` s disability.
JURISDICTION

2. The Plaintiff is an individually residing in the State of Arkansas. He is disabled
within the meaning of the Arkansas Civil Rights Act (“ACRA”), the Americans With
Disabilities Act (“ADA”), and the Americans With Disabilities Act Amendments Act
(“ADAAA”).

3. At all relevant times, the Defendant, a Delaware corporation, has continuously
operated in the State of Arkansas and the City of Fort Smith and has had at least fifteen (15)
employees.

4. At all relevant tirnes, the Defendant has continuously been an employer
engaged in an industry affecting commerce Within the meaning of the ADA.

5. At all relevant tirnes, the Defendant has been a covered entity in accordance

Case 2:18-cv-02208-PKH Document 1 Filed 12/19/18 Page 2 of 3 Page|D #: 2

with the provisions of the ADA.

6. The unlawful actions against the Plaintiff all occurred at the Shared Services
Center located in the City of Fort Smith, Arkansas.

7. The Defendant is subject to general personal jurisdiction in this judicial district
and division. Venue and jurisdiction are proper in this Court.

STATEMENT OF CLAIMS

8. The Plaintiff was previously employed by the Defendant. The Defendant
wrongfully temiinated the Plaintiff on December __, 2017. The Plaintiff subsequently filed a
charge with the Equal Employment Opportunity Commission (“EEOC”), which is attached
hereto as Exhibit A.

9. The EEOC investigated the charge and issued a right to sue notice, which is
attached hereto as Exhibit C.

10. The Defendant discriminated against the Plaintiff on the basis of his disability.
The Plaintiff informed the Defendant that he suffered from a disability, sleep apnea. The
Defendant did not offer the Plaintiff an accommodation, nor engage in any process to consider
an accommodation The Defendant terminated the Plaintiff due to sleep related issues, which
were caused by his disability.

ll. Sleep apnea is a disability covered by the ACRA, ADA, and the ADAAA. The
Plaintiff` s impairment has substantially limited his major life activities, in particular causing
substantial disturbance with his sleeping. The Plaintiff is and was able to perform the duties of
his position and is a qualified individual for the job he had with the Defendant.

12. The Defendant’s actions are unlawful, and the Plaintiff brings counts against

the Defendant for disability discrimination under the ADA, the ADAAA and the ACRA.

Case 2:18-cv-02208-PKH Document 1 Filed 12/19/18 Page 3 of 3 Page|D #: 3

13. The unlawful actions described herein were intentional and done with malice
or reckless indifference to the protected rights of the Plaintiff.

WHEREFORE, the Plaintiff, Eric Alexander, requests that this Court order the
Defendant to make him whole providing appropriate back pay with prejudgment interest, in
amounts to be proved at trial, providing compensation for past and future pecuniary losses,
providing compensation for past and future nonpecuniary losses (including emotional pain,
suffering, inconvenience, and mental anguish; order the Defendant to pay punitive damages
for its malicious and/or reckless conduct; award the Plaintiff costs and attorneys fees; and
grant such further relief as the Court deems necessary and proper.

The Plaintiff requests a jury trial on all questions of fact raised by the Complaint.

   

Resp tfully Submitted,

 
 
   

radley Hull ABA No.: 201 126
KEVIN HICKEY LAW PARTNERS
502 Garrison Avenue

Fort Smith, AR 72901

479.434.2414 Phone

479.434.2415 Fax
Brad@kevinhickevlaw.com

 

